I would like first to
congratulate you, Mr. President, on your election to the
presidency of the General Assembly at its fifty-ninth
session. You have an important and challenging task
ahead. In executing your duties you can be assured of
my full support and that of the Maltese delegation.
I take this opportunity to express our appreciation
to the President of the General Assembly at its fifty-
eighth session, His Excellency Mr. Julian Hunte. Over
the last twelve months he has successfully guided the
Assemblyís work with exemplary dedication and
initiative.
I would also like, at the outset of my intervention
this afternoon, to take the opportunity to express the
solidarity of the Maltese people with those countries
and people who have suffered loss of life and damage
to property as a result of the recent spate of hurricanes
and tropical storms, particularly the people of Haiti.
We, the Maltese people, pledge our support in this hour
of need.
It is a source of particular satisfaction for me to
address the Assembly for the first time as Prime
Minister of Malta, and also for Malta in its new role as
a member of the European Union. The President of the
Unionís Council of Ministers, the Foreign Minister of
the Netherlands, has already laid before the Assembly
the objectives and priorities of the 25 members of the
Union for the coming months.
The upholding and development of international
law and effective multilateralism are central to the
European Unionís external actions. The role of the
United Nations is vital in this regard. Malta has
consistently supported the view that the international
community needs this universal forum within which it
can collectively deliberate and act upon the many
problems that confront it. Our membership in the
European Union gives renewed scope and added
dimension to our commitment to the United Nations
and its role in international affairs.
Recent events have raised urgent questions about
the extent to which the United Nations is fulfilling the
role envisaged for it under the Charter. Inevitably this
leads to some serious concerns about the effectiveness
of our Organization. Nevertheless, the questions which
have been raised do not diminish the case not only for
its continued existence but also for its strengthening as
a world body. As we survey the latest developments in
crises spots around the globe, the realization intensifies
that solutions to the major problems of our age are
beyond the grasp and control of any single nation or
particular group of nations, however powerful and
determined.
The international system is itself frequently
overwhelmed by the immensity and complexity of many
of the problems it faces. The United Nations is indeed at
the forefront of action in the most critical areas -
furthering development, relieving suffering, safeguarding
human rights, combating terrorism, fighting
environmental degradation, fostering sustainability,
resolving conflicts, promoting peace and disarmament
and upholding the rule of international law.
Each year we derive a measure of comfort from
the knowledge that some progress is being recorded in
certain areas. In this yearís report the Secretary-
General mentions last Julyís Framework Agreement
that put the Doha Round of trade negotiations back on
track; he refers to the contribution that United Nations
peace missions are making towards the gradual
improvement of the situation in Liberia, Sierra Leone,
Somalia and the Central African Republic, as well as in
Afghanistan, Papua New Guinea, Guatemala and Haiti.
He records the launching of an important new
programme in the fight against HIV/AIDS; he notes
that for the second consecutive year the global refugee
figure has decreased by nearly 1 million, and he
believes that meeting the Millennium Development
Goals by the target date of 2015 remains achievable.
At the same time, however, the Secretary-General
highlights a bewildering array of areas on which no
visible progress can be registered, in spite of the fact
that, as the Secretary-General reminds us, there are at
present more than 56,000 uniformed personnel and
some 11,000 civilian staff from 97 countries serving in
16 United Nations missions worldwide, and in spite of
the fact that the whole United Nations system,
including the specialized agencies, is wholeheartedly
engaged in the work of promoting economic and social
progress and development.
The humanitarian crisis in Darfur, in western
Sudan, is one stark manifestation of an apparently
unbridgeable gap between intention and execution. The
daily visions on television screens throughout the
world of thousands of refugees suffering and dying
15

overwhelm the impact that a steady but slow
diplomacy may be making in its own right. In Iraq, in
Palestine and in Israel, the fact that in those difficult
realities hardly a single day goes by without news of
people dying violently in armed actions is in sharp
contrast with the limited reports on continuing efforts
to find peaceful and viable solutions. Silently, across
our globe of plenty with its advanced technology, the
fact remains that in spite of our collective efforts
millions of individuals, many of them children,
continue to suffer and die in conditions of absolute
poverty, malnutrition and disease.
Over the next 12 months two events will provide
a special opportunity for the United Nations
membership to focus on the key issues that challenge
the vitality and effectiveness of our Organization. The
High-level Panel on Threats, Challenges and Change,
appointed by the Secretary-General last year, will soon
produce its report. The Secretary-General expects that
the Panel, after examining the threats we face and
evaluating our existing policies, processes and
institutions, will make bold and practicable
recommendations. It will be up to us as Member States,
collectively and individually, to be equally bold and
practical in responding to those recommendations.
The Panelís report will be followed in 2005 by a
high-level meeting on the five-year review of the
Millennium Declaration, as well as the commemoration
of the sixtieth anniversary of the United Nations. Five
years after what was expected to be the dawn of a new
era, the time will be ripe for some dramatic results to
emerge, not least at the institutional level.
High on the agenda in this context is the reform
of the Security Council. As currently constituted, the
Council suffers from three noticeable weaknesses.
First, it has limited means of adequately addressing the
development issues involved in security matters.
Secondly, the regional distribution of authority in the
Council is severely lopsided. And, thirdly, the great
majority of Member States, especially the smaller ones,
are underrepresented in the deliberations of the
Council. Urgent remedies need to be found for all these
weaknesses for the Council to be able to continue to
play a relevant role in the twenty-first century.
In its turn, the General Assembly needs to greatly
intensify current efforts to enhance the strengths
inherent in its universality, while discarding the
debilitating and time-consuming procedures and
working methods that such universality has bred. The
major organs and specialized agencies of the United
Nations system also need to devise improved ways of
harmonizing, through the Economic and Social Council,
their many impressive, but often disparate, efforts to
foster sustainable social and economic development.
One of the underlying strengths of the United
Nations system lies in the manner in which it permits
action at the regional level to insert itself into global
efforts towards peace, security and cooperation. In recent
years, the progressive strengthening of the African Union
has added a welcome partner to the regional framework,
in what is, unfortunately, the region of greatest need.
The recently enlarged European Union has also
been progressively enhancing its cooperation with the
United Nations at both the regional and higher levels.
The Secretary-General refers in his report on the work
of the Organization (A/59/1) to the significant progress in
EU/United Nations cooperation on conflict prevention,
peace-building and post-conflict reconstruction, as well
as in crisis management activities.
One area in which the EU and the United Nations
are active and important partners concerns the question
of Palestine. As members of the Quartet, the EU and
the United Nations play a significant role by injecting a
much-needed balance and objectivity into an issue
tormented by violence and passion. Both the EU and
the United Nations are by right major stakeholders in
the issue. History and geographical proximity underpin
the special interest of all EU member States in the
prosperity and well-being of both Israelis and
Palestinians. The creation and peaceful coexistence of
two neighbouring States, Israel and Palestine, was one
of the United Nations very first, but unfortunately still
unfulfilled, recommendations.
After decades of bitterness and wrong turns, the
issue of Palestine remains jeopardized by the forces of
extremism and intransigence. But extremism and
intransigence ó as manifested by both the perpetrators
of Palestinian suicide bombings and Israeli advocates
of a continuing and forceful military occupation of
Palestinian territories - do have a counterbalance on
both sides, as manifested by the Geneva Initiative of
late last year, among many other examples. The EU
and the United Nations need to continuously exert their
influence and pressure on both sides to persuade them
to give greater heed and credibility to the voices of
reason which lie in their midst.
16

The path to legality and reconciliation has been
defined in the road map, in the many resolutions of the
Security Council and the General Assembly and, most
recently, in the advisory opinion of the International
Court of Justice. Even in the face of constant setbacks
on the ground, the EU and United Nations Quartet
partners need to remain steadfast in their insistence
that the road to peace can only be set within those
parameters.
Malta looks at the problem both from its tragic
humanitarian dimension as well as from its far-
reaching implications for peace and security. One
important concern for us in that regard is the impact
that the problem has on issues of peace and security in
the Middle East in general and the Mediterranean area
in particular.
One of the primary objectives of the European
Union is to promote the development, through
partnership, of a common zone of peace, prosperity and
progress in the Mediterranean and the Middle East. In
recent months the Union has elaborated a policy
agenda for that strategic partnership linking together a
number of instruments and mechanisms that have been
put in place over the years. The Euro-Mediterranean
Partnership - the Barcelona or Euromed process - and
the European Neighbourhood Policy are the frameworks
of that policy. A key element in the EU approach is the
parallel importance assigned to the processes of
security-building and to cooperation in the social,
economic, cultural and humanitarian fields. In that way
it ensures that the evolving relationships in the Euro-
Mediterranean area are tailored to the specific concerns
and needs of the individual countries and regions.
For the Balkan region, the framework provided
by the European Neighbourhood Policy ó and the
prospect of consolidating relationships with the
European Union which it implies ó constitutes an
important contributory factor towards growth and
stability. With the exception of the situation in Kosovo,
which remains disturbing, and some other examples,
progress in the Balkan region is encouraging.
The almost decade-long EuroMed process has
gradually but steadily put into place a useful structure
for the strengthening and consolidation of relationships
among the countries of the Mediterranean. It not only
contributes to the economic and social development of
individual countries, but also provides a stable
background in which some of the wider problems may be
tackled, taking into account the strong linkage that
exists between security and cooperation in Europe and
in the Mediterranean. It needs strengthening and
broadening, and in that context, the participation of
Libya in the Barcelona Euromed process would be
particularly welcome.
One such issue concerns the question of
migration from the southern to the northern shores of
the Mediterranean. As in other parts of the world, that
issue needs to be tackled from the economic, social and
political, as well as the humanitarian, perspective.
Because of its geographical location and small size,
Malta has a special sensitivity to the many problems
and complexities of the issue. We are hopeful that the
spirit of cooperation and understanding provided by the
EuroMed process can help countries in our region to
successfully tackle the challenges involved.
Over the last few months, an important
development took place in our region in the context of
disarmament. Libyaís decision to renounce its
programme of weapons of mass destruction has been
welcomed by all. As a longstanding friend and close
neighbour of Libya, Malta has particular reasons to
welcome this development and the increased
opportunities it now creates for Libya to play a
significant role in the process of Euro-Mediterranean
security and cooperation.
It is reasonable to argue that the framework of
regional stability and cooperation provided by the
Euro-Mediterranean process was one factor that
contributed to Libyaís decision to renounce its
programme. Nevertheless, problems relating to the
development of weapons of mass destruction still exist
in other regions of the world. The role that can be
played by initiatives encouraging regional stability and
economic and social development in the resolution of
these problems should not be underestimated.
We must also look at the problems raised by the
threat of new weapons of mass destruction as part of
the wider issue of disarmament in its many aspects.
The continuing commitment to the major multilateral
treaties and increased efforts to intensify measures of
verification and compliance are of paramount importance
in this regard. Equally important is the need to bring the
Comprehensive Nuclear-Test-Ban Treaty into force
without further delay.
The problem of the proliferation of weapons,
especially weapons of mass destruction, has in our day
17

assumed a new and frightening dimension in its
possible linkage with terrorism. In this regard, as the
Secretary-General points out, the effective
implementation of Security Council resolution 1540
(2004), adopted earlier this year, should complement
ongoing efforts to strengthen existing multilateral and
non-proliferation regimes.
The fight against terrorism involves all of us and
needs to be pursued with firmness and tenacity. At the
same time, the struggle must take place on our terms
and not those of the terrorists. As the Secretary-
General takes every opportunity to remind us, this
struggle must not take place at the expense of the
fundamental freedoms and basic dignity of individuals,
neither must we allow the legitimate concern to
eradicate terrorism in all its aspects to distract the
commitment of the global community in its endeavour
towards the economic and social development of the
less advantaged regions of the world.
In conclusion, our concerns for the safety of our
people must be counter-balanced by the assurances that
those responsible for these threats will be dealt with by
a coherent and effective system of trans-frontier justice
that reflects respect for the rule of law. The
international communityís endeavours in recent years
have found fruition in the establishment of the
International Criminal Court, a functioning institution
that increases its effectiveness the more widely all the
members of the family of nations subscribe to it.
In encouraging reflection on these topical issues,
I feel confident in the credentials offered by my
country, whose level of commitment to the United
Nations certainly makes up for any physical limitations
we may have. Malta has been instrumental in
developing the concept of common heritage, in relation
both to the high seas and to climate change, and we
have emphasized the importance of intergenerational
solidarity, as evidenced not only by our initiatives on
ageing but also as the host country for the International
Institute on Ageing.
As in previous years, the issues before of the
General Assembly are many and complex. The density
and variety of the agenda we have before us are both a
challenge and an opportunity for our Organization. I
trust that under your able guidance, Mr. President, we
will find the energy and wisdom to meet these
challenges and exploit these opportunities. Humanity is
counting on all of us.